ORDER
Original jurisdiction is assumed. Cause No. 78,969 is consolidated under the surviving number Cause No. 78,963 (consolidated with No. 78,964). Writ of mandamus issue, requiring respondent, Ray Dean Linder, Judge of the District Court of Woodward County, or any other assigned judge to proceed with a jury trial in Cause No. C-90-57 and Cause No. C-90-58 on the docket of Woodward County. The demand for jury trial filed by State of Oklahoma ex-rel. Department of Transportation was in writing and complies with 69 O.S.1991 § 1203. The trial court was without power to entertain, act upon, or render a default judgment or summary judgment. Condemnation proceedings are special proceedings. Only the trial and the judgment resulting therefrom is to be conducted in the same manner as civil actions in the district court. 69 O.S.1991 § 1203(e)(1). Summary judgment is not available. The condemnation actions must proceed to trial by a jury.
HODGES, V.C.J., LAVENDER, SIMMS and ALMA WILSON, JJ., and LUMPKIN, S.J., concur.
OP ALA, C.J., and HARGRAVE, KAUGER and SUMMERS, JJ., dissent.